                  Case 6:21-cv-00144-ADA Document 38-2 Filed 04/30/21 Page 1 of 4




From:                 Evans, Karen <karen.evans@nortonrosefulbright.com>
Sent:                 Thursday, April 22, 2021 6:51 PM
To:                   patent-evaluation@amazon.com
Cc:                   zac@cambridgelawcolorado.com; sudick@raklaw.com; mfenster@raklaw.com; rmirzaie@raklaw.com;
                      ahayden@raklaw.com; rgajarsa@raklaw.com; greg.sobolski@lw.com; bdavis@davisfirm.com;
                      churt@davisfirm.com
Subject:              ThermoLife/HumanN - Case ID 8150059851
Attachments:          2021.04.23 Amazon Correspondence.pdf


Please see the attached correspondence.

Thank you,

Karen Evans | Practice Coordinator to Jon Skidmore, Brett Govett, Doug Wabner,
               Brandy Nolan, Kyle Schindler, Marwan Elrakabawy and Hannah Putnam
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201-7932, United States
Tel +1 214 855 8379 | Fax +1 214 855 8200
karen.evans@nortonrosefulbright.com

NORTON ROSE FULBRIGHT

Law around the world
nortonrosefulbright.com




CONFIDENTIALITY NOTICE: This email, including any attachments, is confidential and may be privileged. If you are not
the intended recipient please notify the sender immediately, and please delete it; you should not copy it or use it for any
purpose or disclose its contents to any other person. Norton Rose Fulbright entities reserve the right to monitor all email
communications through their networks.

Norton Rose Fulbright Australia, Norton Rose Fulbright LLP, Norton Rose Fulbright Canada LLP, Norton Rose Fulbright
South Africa Inc and Norton Rose Fulbright US LLP are separate legal entities and all of them are members of Norton
Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright Verein helps coordinate the activities of the members but
does not itself provide legal services to clients. Details of each entity, with certain regulatory information, are available at
nortonrosefulbright.com.




                                                                1
             Case 6:21-cv-00144-ADA Document 38-2 Filed 04/30/21 Page 2 of 4




April 23, 2021
                                                                                   Norton Rose Fulbright US LLP
                                                                                   2200 Ross Avenue, Suite 3600
VIA Certified Mail
                                                                                   Dallas, Texas 75201-7932
Return Receipt Requested                                                           United States
And E-Mail
                                                                                   Direct line +1 214 855 8118
Amazon.com, Inc.                                                                   brett.govett@nortonrosefulbright.com
Legal Department
2021 7th Avenue                                                                    Tel +1 214 855 8000
Seattle, Washington 98121                                                          Fax +1 214 855 8200
                                                                                   nortonrosefulbright.com
patent-evaluation@amazon.com




Re:        ThermoLife International, LLC’s Request To Initiate Utility Patent Neutral Evaluation
           Procedure Against HumanN With Respect To U.S. Patent No. 10,555,968;
           Case ID 8150059851

Dear Amazon:

We are in receipt of Amazon’s April 2, 2021 communication notifying HumanN of ThermoLife
International, LLC’s (“ThermoLife”) initiation of Amazon’s Utility Patent Neutral Evaluation
Procedure against HumanN. Because the parties are currently engaged in ongoing litigation
concerning the same products and patent claim at issue in the above-captioned Patent Evaluation
Process, and because a United States District Judge has temporarily restrained ThermoLife from
pursuing this proceeding with Amazon, HumanN respectfully requests that Amazon decline to
proceed with ThermoLife’s requested Patent Evaluation.

On February 11, 2021, ThermoLife filed a patent infringement suit against HumanN in the United
States District Court for the Western District of Texas, Case No. 6:21-cv-00144-ADA, alleging,
in relevant part, that HumanN’s SuperBeets and BeetElite products—including those offered for
sale on Amazon.com—infringe claim 45 of U.S. Patent No. 10,555,968 (“the ‘968 Patent”). See
Complaint, Dkt. 1, at 4, 17-21, attached hereto as Exhibit A. That litigation before U.S. District
Judge Alan D. Albright is ongoing.

Two months after filing the lawsuit, ThermoLife requested that Amazon institute the
above-captioned Patent Evaluation Process against HumanN, asserting that HumanN’s SuperBeets
and BeetElite products sold on Amazon.com infringe claim 45 of the ‘968 Patent. As explained
above, however, the same infringement claim is at issue in the Western District of Texas suit.

Because ThermoLife has asserted the same infringement claims and seeks essentially the same
relief through both actions, HumanN applied for and Judge Albright granted a temporary
restraining order that prohibits ThermoLife from taking any action to further pursue evaluation
through Amazon’s Patent Evaluation Process. See Order, Dkt. 33, at 1, attached hereto as
Exhibit B. The Court issued this order because it found “a substantial risk of irreparable harm to

Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.                                         102228492.4

Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright
Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain regulatory
information, are available at nortonrosefulbright.com.
         Case 6:21-cv-00144-ADA Document 38-2 Filed 04/30/21 Page 3 of 4

Amazon.com, Inc.
April 23, 2021
Page 2


HumanN and to the jurisdiction of [the] Court, if ThermoLife were to attempt to enforce or further
pursue extrajudicial review of patent infringement claims relating to the products already accused
of infringement in [the] litigation.” Id. at 1. This Order will remain in place until the court hears
argument on and issues a preliminary injunction that would prohibit ThermoLife from further
pursuing evaluation of its infringement claims through Amazon’s Patent Evaluation Process during
the pendency of the litigation. Id. at 2. A Preliminary Injunction Hearing is set for April 30, 2021.

In light of this Order, and Amazon’s recognition that its patent evaluation process should not be
initiated or should be suspended where infringement claims are already the subject of litigation,
HumanN requests that Amazon decline to proceed with evaluation of ThermoLife’s patent
infringement claims. See Amazon Patent Neutral Evaluation Procedure, at 1 (stating that, where
“there is litigation pending on a patent subject to a proposed or pending Evaluation, Amazon may
decide not to initiate or suspend an Evaluation until the completion of that litigation”).

For the reasons explained in this letter, HumanN requests that Amazon decline to proceed with
ThermoLife’s requested Patent Evaluation Process during the pendency of the patent infringement
suit before the United States District Court for the Western District of Texas, Case No. 6:21-cv-
00144-ADA. If, however, Amazon elects to proceed with the above-captioned Patent Evaluation
Process, HumanN will agree to participate in the process to defend its products because not doing
so presents a risk of substantial and irreparable harm to HumanN. Thank you for your attention to
this important matter.



Respectfully submitted,



Brett C. Govett

BCG

Attachments/Enclosures




102228492.4
         Case 6:21-cv-00144-ADA Document 38-2 Filed 04/30/21 Page 4 of 4

Amazon.com, Inc.
April 23, 2021
Page 3


 CC:     Zachary C. Garthe
         Cambridge Law
         4610 S. Ulster St., Suite 150
         Denver, CO 80237
         zac@cambridgelawcolorado.com

         Steve Udick
         Russ, August & Kabat
         5570 FM 423, Suite 250-2069
         Frisco, Texas 75034
         sudick@raklaw.com

         Marc A. Fenster
         Amy Mirzaie
         Amy E. Hayden
         Russ, August & Kabat
         12424 Wilshire Boulevard, 12th Floor
         Los Angeles, California 90025
         mfenster@raklaw.com
         rmirzaie@raklaw.com
         ahayden@raklaw.com

         Robert J. Gajarsa
         Russ, August & Kabat
         800 Maine Avenue SW, Suite 200
         Washington, DC 20004
         rgajarsa@raklaw.com

         Gregory K. Sobolski
         Latham & Watkins LLP
         505 Montgomery Street, Suite 2000
         San Francisco, California 94111
         greg.sobolski@lw.com

         William E. Davis, III
         Christian J. Hunt
         The Davis Firm, PC
         213 N. Fredonia Street, Suite 230
         Longview, Texas 75601
         bdavis@davisfirm.com
         churt@davisfirm.com

         Attorneys for ThermoLife International, LLC



102228492.4
